DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 12/15/2020 is acknowledged and has been entered.  Claims 15, 17, 26 and 28-29 have been amended.  Claims 21 and 23-24 have been cancelled. Claims 1-14 were previously cancelled.  Accordingly, claims 15-20, 22 and 25-32 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, step (c) the recitation “in indicates” should be --indicates--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 15-20, 22, 25-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wienhues-Thelen et al (WO 2008/089994) in view of Masson et al (Journal of Internal Medicine, March 2013, 273, issue 3, pages 306-317).
           Wienhues-Thelen et al discloses a method for the early assessment of patients at risk for heart failure (prediction) (e.g. page 6, lines 16-21, page 7,  page 9, lines 18-25) and specifically discloses that the heart failure can be chronic heart failure (e.g. page 9, lines 18-25).  Wienhues-Thelen et al discloses measuring the level of IGFBP-7 in a subject and comparing the level to that of a reference level (e.g. abstract, pages 7, 10-11, 19).  Wienhues-Thelen et al also discloses that that the method can also include additional markers such as cardiac troponin I or T and NT-proBNP (e.g. pages 27-31 and 49-50).  Wienhues-Thelen et al discloses that the sample can be human serum or plasma (e.g. page 43).  Wienhues-Thelen et al discloses that the incidence of heart failure approaches 10 per 1000 of subjects after age 65 (e.g. page 1).  Wienhues-Thelen et al discloses that classification by ACC/AHA provides that in stages A and B the individuals at risk of developing heart failure are found (e.g. page 5).  Wienhues-Thelen teaches that therapy is administered to subjects at risk or having heart failure and teaches the therapy can be an ACE inhibitor (e.g. pages 6 and 22).
            Wienhues-Thelen et al differs from the instant invention in failing to teach the detection of abnormal midwall fractional shortening (abnormal MFS) in the subject.
            Masson et al teaches the detection and association of abnormal MFS in subjects having heart failure (e.g. page 311) and teaches that the mean age of the subjects is 72.8 (e.g. page 309).
In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate the assessment of abnormal MFS and include these patients such as taught by Masson et al with the subjects of Wienhues-Thelen et al.
NOTE:  The instant claims utilize alternative language in reciting “and/or”.  The combination of Wienhues-Thelen et al and Masson et al reads on the scenario of assessing the presence or absence of MFS.
           With respect to the recitation “wherein said subject does not suffer from left ventricular hypertrophy” as recited in claim 18.  Wienhues-Thelen et al specifically teaches that the subject is free of clinical heart failure symptoms (e.g. page 6) and given its broadest reasonable interpretation this disclosure appears to encompass that the 
          With respect to the age of the subject as currently recited.  Wienhues-Thelen et al discloses that the incidence of heart failure approaches 10 per 1000 of subjects after age 65 (e.g. page 1) and Masson et al teaches that the mean age of subjects is 72.8 years.  Thus, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate subjects age 65 or older because both Wienhues-Thelen et al and Masson et al teach ages 65 and older for the studies of heart failure.  Further, the optimum age of the subject can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.
            With respect to the prediction of 3 years as currently recited.  The combination of Wienhues-Thelen et al and Masson et al disclose the same method steps and cohort of subjects as currently recited and therefore absent evidence to the contrary one of ordinary skill in the art would expect the assessment of the early heart failure to occur within 3 years.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wienhues-Thelen et al in view of Masson et al as applied to claims 15-27 and 29-30  above, and further in view of  Muraca (US 2013/0338027).
See above for the teachings of Wienhues-Thelen et al and Masson et al.

Muraca teaches left ventricular hypertrophy can be assessed to aid in the diagnosis of heart failure (e.g. para 0039).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the assessment of LVH with the subjects in the modified method of Wienhues-Thelen et al because Muraca teaches that teaches left ventricular hypertrophy can be assessed to aid in the diagnosis of heart failure.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success incorporating the assessment of LVH with the subjects in the modified method of Wienhues-Thelen et al.  Further, one of ordinary skill in the art would understand that additional tests and assessments known to be correlated with heart failure would provide a more confident assessment of heart failure in early assessment of heart failure.  It has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate the assessment of LVH with the subjects in the modified method of Wienhues-Thelen et al. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



  The claims are directed to a naturally occurring correlation between the levels of BNP-type peptide, IGFBP7, cardiac troponin, soluble ST2, FGF-23, GDF-15, ICAM-1 and Angiopoietin 2 in subjects at risk of progressing to chronic heart failure and/or hospitalization due to chronic heart failure and/or of death (“Guidance”, I.A.2.) (2A Prong One).  The additional elements (2A Prong 2) of assessing the presence or absence of MFS and/or LVH; measuring at least one of the recited biomarkers and comparing to a reference level are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also (step 2B), the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of assessing the presence or absence of MFS and/or LVH; measuring at least one of the recited biomarkers and comparing to a reference level are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 
            Also, the assessing step appears to be a mental step and therefore does not add significantly more than the judicial exception.  The “assessing” statement at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the presence or absence of MFS and/or LVH in the subject. No active method steps are invoked or clearly required; the “characterizing” statement does not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.   

          Based upon this analysis of the claims as a whole, the above noted claims 15-32 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 15-20, 22 and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,557,858. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 10,557,858 are directed to methods of predicting the risk of a subject of progressing to chronic heart failure and/or of hospitalization due to chronic heart failure and/or of death comprising assessing the presence of MFS; measuring the level of at least one of BNP-type peptide, IGFBP7, cardiac troponin, soluble ST2, FGF-23, GDF-15, ICAM-1 and ANG2 and comparing to a reference and one of ordinary skill in the art would recognize that the more specific claims of the human subject, the sample being blood, serum or plasma and the level above the reference in US 10,557,858 would encompass the claims of the current application.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.  
           103 Rejections Wienhues-Thelen et al in view of Masson et al:
           Applicant argues that there is no reason to combine the references of Wienhues-Thelen et al and Masson et al because Wienhues-Thelen et al is directed to assessing heart failure in a subject and distinguishing acute cardiac events and chronic cardiac 
           This argument is not found persuasive because the Examiner clearly explained what Masson teaches and the reasoning for combining. As stated supra and in the previous office action it would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the assessment of abnormal MFS and include these patients such as taught by Masson et al with the subjects of Wienhues-Thelen et al because Masson et al specifically teaches that it is known in the art to assess abnormal MFS in subjects and that abnormal MFS is associated with heart failure.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success incorporating the assessment of abnormal MFS such as taught by Masson et al with the subjects of Wienhues-Thelen et al.  Further, one of ordinary skill in the art would understand that additional tests and assessments known to be correlated with heart failure would provide a more confident assessment of heart failure in early assessment of heart failure.  It has long been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate the assessment of abnormal MFS and include these patients such as taught by Masson et al with the subjects of Wienhues-Thelen et al.
             Applicant further argues that it is impermissible hindsight to look to Masson et al.
In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate the assessment of abnormal MFS and include these patients such as taught by Masson et al with the subjects of Wienhues-Thelen et al.  Also, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

          103 Rejections Wienhues-Thelen et al in view of Masson et al and Muraca:
          Applicant argues that there is no reason for one skilled in the art, reading Wienhues-Thelen to decide to alter the methods and add initial steps of first determining the presence or absence of MFS or LVH.
In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   Therefore, one of ordinary skill in the art would have a reasonable expectation of success to incorporate the assessment of LVH with the subjects in the modified method of Wienhues-Thelen et al. 
            Applicant further argues that only if one or more is found present, to analyze biomarker concentrations for predicting the risk and that only highsight would provide this motivation.
 This argument is not found persuasive because the instant 15 does not require that only if one or more is present to then analyze biomarker concentrations.  The current claims recites presence or absence of abnormal MFS and/or presence or In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

            101 Rejections:
            Applicant argues that the Examiner should note that revised Step 2A (e.g., Prong 2) specifically excludes consideration of whether additional elements represent well-understood, routine and/or conventional activity and that the Examiner should ensure that all additional elements are given weight, whether or not they are conventional. Applicant argues that the claims are not “directed to” the judicial exception of the correlation of the presence of the biomarkers in the subject and that it is significant to note that the clams are not merely directed to associating the presence of the biomarkers with chronic heart failure but instead is directed to actively monitoring levels of at least one biomarker in combination with assessment whether the subject 
            This argument is not found persuasive because the Examiner has given weight to all additional elements and did not consider what is well-understood, routine and/or conventional activity in step 2A but rather considered well-understood, routine and conventional under step 2B.  As stated supra and in the previous office action the additional elements of detecting the presence or absence of MFS and/or LVH; measuring at least one of the recited biomarkers and comparing to a reference level are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Therefore the Examiner proceeded to step 2B.  Further, the claim specifically recites the levels is measured in subjects and risk of heart failure. Thus the claims recite the judicial exception of these levels in these subjects.  Under 101 “Directed to” means the exception is recited in the claim, i.e. the claim sets forth or described the exception.  Directed to under 101 rejections does not apply to specifically the preamble of the claim or a purpose of the claim but rather means the exception is recited in the claim (i.e. the level of the biomarker in these particular subjects).  Further, the additional elements of detecting the presence or absence of MFS and/or LVH; measuring at least one of the 

          Double Patenting:
          Applicant argues that a Terminal Disclaimer over U.S. Patent No. 10/557,858 was submitted and thus the rejection should be withdrawn.
           This argument is not found persuasive because the Examiner could not find any terminal disclaimer submitted over U.S. Patent No. 10/557,858.  Thus, the rejection has been maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /GARY COUNTS/ Primary Examiner, Art Unit 1641